          Case 1:15-cv-02739-LAP Document 171 Filed 07/17/20 Page 1 of 1




                                         July 17, 2020


Via ECF

Hon. Loretta A. Preska
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Petersen Energía Inversora, S.A.U. v. Argentine Republic, No. 15-cv-02739;
               Eton Park Capital Mgmt. v. Argentine Republic, No. 16-cv-08569

Your Honor:
       Per the Court’s order of July 13, 2020 (Dkt. 170 in Petersen), I enclose a proposed
scheduling order in the consolidated cases captioned above. Counsel for defendants have
authorized me to file the proposed order on behalf of all parties.

                                                    Respectfully submitted,

                                                    /s/ Mark C. Hansen

                                                    Mark C. Hansen




cc: All counsel of record
